DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 35 USC § 112(f)
CLAIM INTERPRETATION

2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	The Claim 30 recite limitations “means for receiving” and “means for monitoring” which invoke 35 U.S.C. 112(f).
	Per drawings review Fig. 15, Reception component is 1502, and Monitoring is 1510.  Similarly, Fig. 16 illustrates Reception component as 1602 and Monitoring Component 1610.  Fig. 17 illustrates Reception component as 1702, and Monitoring component as 1706.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Piggin et al., (EP 2 676 504 A1).

Regarding Claim 1,	 A user equipment (UE) for wireless communication, comprising: (Piggin, Fig. 1, Fig. 1 illustrates wireless communication system, and UE 125)
a memory; and (Piggin, memory comprised in any UE, Fig. 7 discloses memory 708)
one or more processors operatively coupled to the memory, the memory and the one or more processors configured to:  (Piggin, Fig. 1, UE 125, Fig. 7 discloses main memory 708 and processor 704, processors, and memory are comprised in any UE)
receive a notification of a change to multicast broadcast (MB) control information associated with at least one MB service to which the UE is subscribed, the MB control information being included in an MB control channel (MBCCH) scheduled by a physical downlink control channel (PDCCH) communication addressed to an MB radio network temporary identifier (MB- RNTI); and (Piggin, page 4/paragraph [6], In order to provide an efficient mechanism to notify UEs of upcoming changes to MCCH, an MCCH change notification is transmitted in the modification period prior to the MCCH change.  Thus, UEs are able to determine in advance that the MCCH information will have changed from the MCCH modification period boundary, and page 4/paragraph [7], A MCCH change notification is contained in a physical downlink control channel (PDCCH) transmission located in an MBMS subframe.  The PDCCH is located in the common search space of the PDCCH transmission space.  A downlink control information (DCI) format 1C of 8 bits is first padded, then a cyclic redundancy check (CRC) is added, before it is convolutionally encoded and mapped to the PDCCH.  In order to distinguish this DCI from other DCI mapped to the PDCCH common search space, the CRC is scrambled by the unique MBMS radio network temporary identifier (M-RNTI); i.e., the same type of change notification comprised in the PDCCH and coded with the M-RNTI is sent to the UE and received by the UE; Fig. 3, 310: MCCH change is required, 320:scrambling with appropriate M_RNTI, 325: transmit the PDCCH to a number of UE)
monitor one or more resources of the MBCCH to receive updated MB control information based at least in part on receiving the notification of the change to the MB control information. (Piggin, page 4, paragraphs [6]-[7] and paragraph [54]: UE reads the DCI formats = resources containing the MCCH change notifications, Fig. 3, 1325: transmit the PDCCH to a number of UE comprises that the UE will monitor and read these resources)
 
Regarding Claim 2,	 The UE of claim 1 (Piggin, Fig. 1, UE 125), wherein the MBCCH is a single MBCCH used to transmit MB control information for all MB services associated with a service area of the UE. (Paggin, page 4, paragraphs [6]-[7] Piggin discloses MBCCH which is for all multicast Broadcast (MB) services associated with service area of the UE)
 
Regarding Claim 3,	 The UE of claim 2 (Piggin, Fig. 1, UE 125), wherein the notification is triggered based at least in part on a change to any MB service associated with a service area of the UE. (Piggin, page 4, paragraphs [6]-[7])
 
Regarding Claim 4,	 The UE of claim 2 (Piggin, Fig. 1, UE 125), wherein the single MBCCH is associated with multiple sets of MB services and a separate MB control information change notification is associated with each of the multiple sets of MB services. (Piggin, page 4, paragraphs [6]-[7] Fig. 3, one single MCCH is used for all services in an area, separate MC control information change notification is associated with each MB services)
 
Regarding Claim 5,	 The UE of claim 4 (Piggin, Fig. 1, UE 125), wherein the one or more processors are further configured to: (Piggin, Fig. 7, Fig. 7 discloses processor 704, any UE comprises one or more processors)
receive an MB control information change notification associated with an MB service to which the UE is not subscribed; and (Piggin, Abstract, Piggin discloses an indication of a control channel change notification, Piggin discloses MB service and UE 125)
refrain from monitoring for updated MB control information based at least in part on receiving the MB control information change notification associated with the MB service to which the UE is not subscribed. (Piggin, page 4, paragraphs [6]-[7] and paragraph [54]: UE reads the DCI formats = resources containing the MCCH change notifications, Fig. 3, 1325: transmit the PDCCH to a number of UE comprises that the UE will monitor and read these resources, refrain from monitoring is simply not to monitor)
 
Regarding Claim 6,	 The UE of claim 1 (Piggin, Fig. 1, UE 125), wherein the MBCCH is one of multiple MBCCHs, each of the multiple MBCCHs being associated with a different set of MB services. (Piggin, each of the multiple MBCCH is associated with a different set of MB services)
  
Regarding Claim 7,	 The UE of claim 6 (Piggin, Fig. 1, UE 125), wherein a separate MB control information change is associated with each of the multiple MBCCHs. (Piggin, each of the multiple MBCCHs is associated with a different set of MB services)
 
Regarding Claim 8,	 The UE of claim 7 (Piggin, Fig. 1, UE 125), wherein the one or more processors are further configured to: (Piggin, Fig. 7 discloses processor 704, any UE comprises one or more processors)
receive an MB control information change notification associated with an MBCCH that is associated with a set of MB services to which the UE is not subscribed; and (Piggin, Abstract, Piggin discloses an indication of a control channel change notification, Piggin discloses MBCCH, and MB services)
 refrain from monitoring for updated MB control information based at least in part on receiving the MB control information change notification associated with the MBCCH that is associated with a set of MB services to which the UE is not subscribed.  (Piggin, page 4, paragraphs [6]-[7] and paragraph [54]: UE reads the DCI formats = resources containing the MCCH change notifications, Fig. 3, 1325: transmit the PDCCH to a number of UE comprises that the UE will monitor and read these resources, refrain from monitoring is simply not to monitor)
  
Regarding Claim 9,	 The UE of claim 6 (Piggin, Fig. 1, UE 125), wherein at least two MBCCHs of the multiple MBCCHs are associated with a same MB-RNTI. (Piggin, association between a MBCCH and a same or different MB_RNTI is disclosed by Piggin through paragraphs [49], [51], [57]-[58], [66] and [77])
 
Regarding Claim 10,	 The UE of claim 9 (Piggin, Fig. 1, UE 125), wherein different MBCCHs, of the at least two MBCCHs that are associated with the same MB-RNTI, are associated with different non-overlapping scheduling windows, different hybrid automatic repeat request processes, different logical channel identifiers, or a combination thereof.  (Piggin, association between a MBCCH and a same or different MB_RNTI is disclosed by Piggin through paragraphs [49], [51], [57]-[58], [66] and [77])
  
Regarding Claim 11,	 The UE of claim 6 (Piggin, Fig. 1, UE 125), wherein at least two MBCCHs of the multiple MBCCHs are associated with different MB-RNTIs. (Piggin, association between a MBCCH and a same or different MB_RNTI is disclosed by Piggin through paragraphs [49], [51], [57]-[58], [66] and [77])
 
Regarding Claim 12,	 The UE of claim 6 (Piggin, Fig. 1, UE 125), wherein at least two MBCCHs of the multiple MBCCHs correspond to different bandwidth part configurations.  (Piggin, at least 2 MBCCHs correspond to different bandwidth parts configurations is considered a design measure for an aware of the implementation of BWP in the 5G/NR system)
  
Regarding Claim 13,	 The UE of claim 6 (Piggin, Fig. 1, UE 125), wherein the one or more processors are further configured to: (Piggin, Fig. 7 discloses processor 704, Any UE comprises one or more processors)
receive a configuration message that indicates respective sets of MB services corresponding to each of the multiple MBCCHs; and (Piggin, Abstract, Piggin discloses an indication of a control channel change notification, Piggin discloses MBCCHs)
monitor the MBCCH based at least in part on the configuration message.  (Piggin, page 4, paragraphs [6]-[7] receive an indication of resources that carry the notification and monitor is disclosed by Piggin.  Paragraph [49]: MSI = MCH scheduling information, i.e. MCH = MBCCH carries scheduling information)

Regarding Claim 14,	 The UE of claim 1 (Piggin, Fig. 1, UE 125), wherein the one or more processors are further configured to: (Piggin, Fig. 7 discloses processor 704.  Any UE comprises one or more processors)
receive an indication of a new MB service; and (Piggin, Abstract, Piggin discloses an indication of a control channel change notification.  Piggin discloses MB service)
monitor the one or more resources of the MBCCH to receive the updated MB control information based at least in part on receiving the indication of the new MB service. (Piggin, page 4, paragraphs [6]-[7] receive an indication of resources that carry the notification and monitor is disclosed by Piggin.  Paragraph [49]: MSI = MCH scheduling information, i.e. MCH = MBCCH carries scheduling information)
 
Regarding Claim 15,	 The UE of claim 1 (Piggin, Fig. 1, UE 125), wherein the notification of the change to the MB control information is included in the PDCCH communication addressed to the MB-RNTI.  (Piggin, notification of change is included in the PDCCH addressed to MB_RNTI)
  
Regarding Claim 16,	 The UE of claim 15 (Piggin, Fig. 1, UE 125), wherein the PDCCH communication addressed to the MB- RNTI includes an indication of whether the PDCCH communication includes scheduling information for the MBCCH and not the notification of the change. includes the notification of the change and not the scheduling information, or includes both the scheduling information and the notification of the change.  (Piggin, PDCCH communication includes an indication of what is included in the PDCCH communication: 1. Scheduling information for the MBCCH and the notification of the change, 2. Notification of the change and not the scheduling information, 3. Both scheduling information and notification of change)

Regarding Claim 17,	 The UE of claim 15 (Piggin, Fig. 1, UE 125), wherein the notification of the change includes a bitmap. and wherein different bits of the bitmap correspond to different MBCCHs associated with different sets of MB services or to different sets of MB services in a single MBCCH. (Piggin, page 4, paragraphs [6]-[7], and Park, paragraph [146] bitmap indicates changes for different areas for each bit)
 
Regarding Claim 18,	 The UE of claim 17 (Piggin, Fig. 1, UE 125), wherein the bitmap includes a bit to indicate a new MB service. (Piggin, Piggin discloses MB service, bitmap indicates changes for different areas for each bit)
 
Regarding Claim 19,	 The UE of claim 1 (Piggin, Fig. 1, UE 125), wherein the one or more processors are further configured to: (Piggin, Fig. 1, UE 125, Any UE comprises one or more processors, Fig. 7 discloses processor 704)
receive an indication of one or more resources that carry the notification of the change to the MB control information: and (Piggin, Abstract, Piggin discloses an indication of a control channel change notification)
monitor the one or more resources that carry the notification of the change to the MB control information.  (Piggin, page 4, paragraphs [6]-[7] receive an indication of resources that carry the notification and monitor is disclosed by Piggin.  Paragraph [49]: MSI = MCH scheduling information, i.e. MCH = MBCCH carries scheduling information)
  
Regarding Claim 20,	 The UE of claim 1 (Piggin, Fig. 1, UE 125), wherein the notification of the change to the MB control information is received by the UE in a message addressed to a different RNTI than the MB-RNTI to which the PDCCH communication is addressed.  (Piggin, paragraph [54]-[55] notification is received in a message addressed to a different RNTI than the MB_RNTI to which the PDCCH communication)
  
Regarding Claim 21,	 A method of wireless communication performed by a user equipment (UE) (Piggin, Figs. 5 and 6 are the flow chart employed at user equipment). comprising: (Piggin, Fig. 1, Fig. 1 illustrates a wireless communication system.  Fig. 1 discloses UEs 125, Figs. 5 and 6 are the flow chart employed at user equipment)
receiving a notification of a change to multicast broadcast (MB) control information associated with at least one MB service to which the UE is subscribed, the MB control information being included in an MB control channel (MBCCH) scheduled by a physical downlink control channel (PDCCH) communication addressed to an MB radio network temporary identifier (MB-RNTI): and (Piggin, page 4/paragraph [6], In order to provide an efficient mechanism to notify UEs of upcoming changes to MCCH, an MCCH change notification is transmitted in the modification period prior to the MCCH change.  Thus, UEs are able to determine in advance that the MCCH information will have changed from the MCCH modification period boundary, and page 4/paragraph [7], A MCCH change notification is contained in a physical downlink control channel (PDCCH) transmission located in an MBMS subframe.  The PDCCH is located in the common search space of the PDCCH transmission space.  A downlink control information (DCI) format 1C of 8 bits is first padded, then a cyclic redundancy check (CRC) is added, before it is convolutionally encoded and mapped to the PDCCH.  In order to distinguish this DCI from other DCI mapped to the PDCCH common search space, the CRC is scrambled by the unique MBMS radio network temporary identifier (M-RNTI); i.e., the same type of change notification comprised in the PDCCH and coded with the M-RNTI is sent to the UE and received by the UE; Fig. 3, 310: MCCH change is required, 320:scrambling with appropriate M_RNTI, 325: transmit the PDCCH to a number of UE)
monitoring one or more resources of the MBCCH to receive updated MB control information based at least in part on receiving the notification of the change to the MB control information. (Piggin, page 4, paragraphs [6]-[7] and paragraph [54]: UE reads the DCI formats = resources containing the MCCH change notifications, Fig. 3, 1325: transmit the PDCCH to a number of UE comprises that the UE will monitor and read these resources)
  
Regarding Claim 22,	 The method of claim 21 (Piggin, Figs. 5 and 6 are the flow chart employed at user equipment). wherein the MBCCH is a single MBCCH used to transmit MB control information for all MB services associated with a service area of the UE. (Piggin, page 4, paragraphs [6]-[7] Piggin discloses MBCCH which is for all multicast Broadcast (MB) services associated with service area of the UE)
 
Regarding Claim 23,	 The method of claim 22 (Piggin, Figs. 5 and 6 are the flow chart employed at user equipment), wherein the notification is triggered based at least in part on a change to any MB service associated with a service area of the UE.  (Piggin, page 4, paragraphs [6]-[7])
  
Regarding Claim 24,	 The method of claim 22 (Piggin, Figs. 5 and 6 are the flow chart employed at user equipment), wherein the single MBCCH is associated with multiple sets of MB services and a separate MB control information change notification is associated with each of the multiple sets of MB services. (Piggin, page 4, paragraphs [6]-[7] Fig. 3, one single MCCH is used for all services in an area, separate MC control information change notification is associated with each MB services, Abstract, Piggin discloses indication of a control channel change notification)
  
Regarding Claim 25,	 The method of claim 21 (Piggin, Figs. 5 and 6 are the flow chart employed at user equipment). wherein the MBCCH is one of multiple MBCCHs. each of the multiple MBCCHs being associated with a different set of MB services. (Piggin, each of the multiple MBCCH is associated with a different set of MB services)
 
Regarding Claim 26,	 The method of claim 21 (Piggin, Figs. 5 and 6 are the flow chart employed at user equipment), wherein the notification of the change to the MB control information is included in the PDCCH communication addressed to the MB-RNTI.  (Piggin, notification of change is included in the PDCCH addressed to MB_RNTI)

  Regarding Claim 27,	 The method of claim 21 (Piggin, Figs. 5 and 6 are the flow chart employed at user equipment), further comprising: 
receiving an indication of one or more resources that carry the notification of the change to the MB control information: and (Piggin, Abstract, Piggin discloses indication of a control channel change notification)
monitoring the one or more resources that carry the notification of the change to the MB control information.  (Piggin, page 4, paragraphs [6]-[7] receive an indication of resources that carry the notification and monitor is disclosed by Piggin.  Paragraph [49]: MSI = MCH scheduling information, i.e. MCH = MBCCH carries scheduling information)
  
Regarding Claim 28,	 The method of claim 21 (Piggin, Figs. 5 and 6 are the flow chart employed at user equipment), wherein the notification of the change to the MB control information is received by the UE in a message addressed to a different RNTI than the MB-RNTI to which the PDCCH communication is addressed. (Piggin, paragraph [54]-[55] notification is received in a message addressed to a different RNTI than the MB_RNTI to which the PDCCH communication is addressed)
  
Regarding Claim 29,	 A non-transitory computer-readable medium storing one or more instructions for wireless communication, the one or more instructions comprising: (Piggin, Fig. 7, Fig. 7 is a typical computing system 700 which discloses computer readable medium, storage device 718, memory 708 and instructions)
 one or more instructions that, when executed by one or more processors of a user equipment (UE), cause the one or more processors to: (Piggin, Fig. 1, UE 125, Fig. 7, the description under Fig. 7 disclose processor 704, and instructions)
receive a notification of a change to multicast broadcast (MB) control information associated with at least one MB service to which the UE is subscribed, the MB control information being included in an MB control channel (MBCCH) scheduled by a physical downlink control channel (PDCCH) communication addressed to an MB radio network temporary identifier (MB- RNTI); and (Piggin, page 4/paragraph [6], In order to provide an efficient mechanism to notify UEs of upcoming changes to MCCH, an MCCH change notification is transmitted in the modification period prior to the MCCH change.  Thus, UEs are able to determine in advance that the MCCH information will have changed from the MCCH modification period boundary, and page 4/paragraph [7], A MCCH change notification is contained in a physical downlink control channel (PDCCH) transmission located in an MBMS subframe.  The PDCCH is located in the common search space of the PDCCH transmission space.  A downlink control information (DCI) format 1C of 8 bits is first padded, then a cyclic redundancy check (CRC) is added, before it is convolutionally encoded and mapped to the PDCCH.  In order to distinguish this DCI from other DCI mapped to the PDCCH common search space, the CRC is scrambled by the unique MBMS radio network temporary identifier (M-RNTI); i.e., the same type of change notification comprised in the PDCCH and coded with the M-RNTI is sent to the UE and received by the UE; Fig. 3, 310: MCCH change is required, 320:scrambling with appropriate M_RNTI, 325: transmit the PDCCH to a number of UE)
monitor one or more resources of the MBCCH to receive updated MB control information based at least in part on receiving the notification of the change to the MB control information. (Piggin, page 4, paragraphs [6]-[7] and paragraph [54]: UE reads the DCI formats = resources containing the MCCH change notifications, Fig. 3, 1325: transmit the PDCCH to a number of UE comprises that the UE will monitor and read these resources)
 
Regarding Claim 30,	 An apparatus for wireless communication, comprising: (Piggin, Fig. 1, Fig.1 illustrates wireless communication system)
 means for receiving a notification of a change to multicast broadcast (MB) control information associated with at least one MB service to which the apparatus is subscribed, the MB control information being included in an MB control channel (MBCCH) scheduled by a physical downlink control channel (PDCCH) communication addressed to an MB radio network temporary identifier (MB-RNTI); and (Piggin, page 4/paragraph [6], In order to provide an efficient mechanism to notify UEs of upcoming changes to MCCH, an MCCH change notification is transmitted in the modification period prior to the MCCH change.  Thus, UEs are able to determine in advance that the MCCH information will have changed from the MCCH modification period boundary, and page 4/paragraph [7], A MCCH change notification is contained in a physical downlink control channel (PDCCH) transmission located in an MBMS subframe.  The PDCCH is located in the common search space of the PDCCH transmission space.  A downlink control information (DCI) format 1C of 8 bits is first padded, then a cyclic redundancy check (CRC) is added, before it is convolutionally encoded and mapped to the PDCCH.  In order to distinguish this DCI from other DCI mapped to the PDCCH common search space, the CRC is scrambled by the unique MBMS radio network temporary identifier (M-RNTI); i.e., the same type of change notification comprised in the PDCCH and coded with the M-RNTI is sent to the UE and received by the UE; Fig. 3, 310: MCCH change is required, 320:scrambling with appropriate M_RNTI, 325: transmit the PDCCH to a number of UE)
means for monitoring one or more resources of the MBCCH to receive updated MB control information based at least in part on receiving the notification of the change to the MB control information. (Piggin, page 4, paragraphs [6]-[7] and paragraph [54]: UE reads the DCI formats = resources containing the MCCH change notifications, Fig. 3, 1325: transmit the PDCCH to a number of UE comprises that the UE will monitor and read these resources)

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086. The examiner can normally be reached 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K.D./Examiner, Art Unit 2463                                                                                                                                                                                                        
/Peter G Solinsky/Primary Examiner, Art Unit 2463